COBB, Judge.
The trial court dismissed the complaint of the plaintiff, John G. Pierce, as against the individual defendant, L. Martin Dupont, on the basis of lack of jurisdiction of the person. The allegations of the complaint *368are that Dupont employed Pierce, a Florida attorney, to represent him in Florida litigation; Pierce did so; and Dupont failed to make payment to Pierce as agreed. This appeal is governed by our prior decisions in Unger v. Publisher Entry Service, Inc., 513 So.2d 674 (Fla. 5th DCA 1987), review denied, 520 So.2d 586 (Fla.1988) and Kane v. American Bank of Merritt Island, 449 So.2d 974 (Fla. 5th DCA 1984).
REVERSED.
SHARP, C.J., and DANIEL, J., concur.